{¶ 1} The judgment of the court of appeals is reversed on the authority of In re Special Docket No. 73958, 115 Ohio St.3d 425, 2007-Ohio-5268, 875 N.E.2d 596, and the cause is remanded to the court of appeals for consideration of appellants’ assignments of error.
Brent Coon & Associates, Mary Brigid Sweeney, and Christopher J. Hickey, for appellees.
Roetzel & Andress, L.P.A., Susan S. Box, Brad A. Rimmel, and Nathan F. Studeny, for appellant General Motors Corporation.
Sutter, O’Connell & Farchione Co., L.P.A., Matthew C. O’Connell, Victoria D. Barto, and Douglas R. Simek, for appellant Garlock Sealing Technologies, L.L.C.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.